Citation Nr: 1042890	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-33 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty form April 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In November 2008, a travel board hearing was held before the 
undersigned Veterans Law Judge (VLJ).  In April 2009 and January 
2010, the Board remanded this case for additional development.  
It has since returned to the Board.  

The Board acknowledges that additional evidence was received 
following the July 2010 supplemental statement of the case.  In 
the October 2010 post-remand brief, the representative waived 
local jurisdiction of any additional evidence.  Hence, the Board 
will consider this evidence.  


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, a current low 
back disorder is related to active military service.  


CONCLUSION OF LAW

A low back disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  Given the decision 
below, a detailed explanation of how VA complied with the Act is 
unnecessary.  

Analysis

The Veteran contends that service connection is warranted for a 
low back disability.  In various statements and testimony, he 
reported that he injured his back during service and has had 
problems since.  As the years passed, the pain became worse.  

In the October 2010 post-remand brief, the representative argued 
that VA failed to address the Veteran's lay assertions regarding 
continuity.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Id.  Continuity of 
symptomatology is required only where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection or service- connected 
aggravation for a present disability, the Veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service treatment records show that on enlistment examination in 
April 1964, the Veteran's spine was reported as normal on 
clinical evaluation.  In January 1965, the Veteran was seen with 
complaints of low back pain.  The assessment was chronic 
sacroiliac strain.  He was given medication and a bed board.  In 
February 1965, he was seen with continued complaints of back pain 
which were aggravated by activity.  In July 1965, the Veteran was 
seen with back pain in the right flank area.  The impression was 
mild myositis of the right flank.  In July 1966, the Veteran was 
seen with left paravertebral muscle spasm.  In October 1966, he 
was seen with complaints of slight recurrent back pain without 
other specific symptoms.  The impression was low back syndrome.  
On separation examination in April 1967, the Veteran's spine was 
described as normal on clinical evaluation.  

The Veteran receives treatment at the VA medical center for 
multiple disabilities.  X-rays of the lumbosacral spine taken in 
June 2003 were reported as unremarkable.  In April 2006, he 
reported back pain for many years intermittently but now more 
constant.  X-rays at that time were unremarkable.  

A December 2008 statement from Dr. H.R., a VA physician, states 
that he was asked to review the Veteran's service records and 
provide an opinion regarding causality.  He stated that he had 
seen the Veteran since 2002 for several medical problems, 
including back pain.  As several of the Veteran's problems were 
severe, he had not spent a great deal of time dealing with the 
back pain beyond treatment with analgesics.  Dr. H.R. noted that 
he had reviewed the records from 1964 to 1966, which included 
brief record notations on at least five separate occasions when 
the Veteran complained of back pain.  He stated "[t]herefore, I 
have to assume that there is a significant possibility that his 
current chronic back pain is most likely caused by or the result 
of his military service."  

The Veteran underwent a VA examination in July 2009.  He reported 
back pain since July 1965, while lifting heavy weights in the 
service.  He reported being treated conservatively, but his pain 
had increased over time.  He reported using a soft lumbar brace 
intermittently for the last 10 years.  It was provided by a 
private physician.  X-rays showed (1) appearance consistent with 
muscle spasm; and (2) lucency in the area of the pars intra-
articularis which may represent spondylolysis, but there was no 
spondylolisthesis.  Computed tomography (CT) scan of the lumbar 
spine showed facet degeneration at L5-S1 and to a lesser extent 
at L3-4 and L4-5.  There was no evidence of disk protrusion, 
extrusion or spinal stenosis.  The diagnosis was degenerative 
facet joint disease.  Regarding a relationship to service, the 
examiner stated that he could not resolve the issue without 
resorting to mere speculation.  

In an undated addendum printed in June 2010 the same examiner 
stated that "[d]egenerative facet joint disease may also be a 
part of the normal aging process or a part of wear and tear hence 
I cannot resolve this issue without resorting to mere 
speculation." 

The Veteran was seen at a private orthopedic clinic in February 
2010.  He reported chronic low back pain that may have started in 
1965 when he was in the military and was unloading ammunition.  
He reported having back spasms off and on since.  Lumbosacral x-
rays showed mild degenerative disk disease.  The impression was 
chronic low back pain.  Subsequent magnetic resonance imaging 
(MRI) showed mild facet arthrosis predominately on the left at 
L5-S1.  

Initially, the Board acknowledges the in-service impression of a 
"chronic (sacroiliac) strain."  This diagnosis was apparently 
made following the Veteran's first visit for complaints of low 
back pain and on review, a finding of chronicity was not 
adequately supported.  

The Veteran has reported having low back problems during service 
which had continued to date.  The Veteran is competent to report 
back pain.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (appellant competent to testify regarding symptoms capable 
of lay observation).  

In assessing the credibility of the Veteran's statements, the 
Board acknowledges that the Veteran's spine was reported as 
normal at separation and that there is an absence of documented 
treatment for many years following service.  In a May 2009 
statement, the Veteran reported that two of the physicians who 
treated him were deceased.  On review, it is unclear whether the 
Veteran had consistent access to health care and it appears he 
self-treated his pain.  For example, in an undated statement, the 
Veteran reported that after service he worked on a family farm 
and experienced backaches which his grandmother treated with a 
home remedy.  Over the years, he also reported using over-the-
counter pain killers.  

Significantly, throughout the appeal, the Veteran has 
consistently reported the same history.  That is, he has 
repeatedly stated that he had no back problems prior to service, 
he noted his in-service problems, and described a history of 
symptoms following discharge and continuing to date.  This 
assists in finding the appellant's account credible.  There is no 
evidence of post-service back injuries.  Indeed, the Veteran 
testified that he did not reinjure his back after service, but 
rather, experienced exacerbations of his already existing 
condition.  Considering the overall evidence, the Board finds the 
Veteran's testimony credible.  

Notwithstanding credible evidence of continuing low back pain, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that the Veteran is not necessarily competent to 
establish a link between continuous symptomotology and a current 
condition.  See McManaway v. West, 13 Vet. App. 60 (1999), 
vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. 
App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  

Regarding the medical opinions of record, the Veteran's treating 
VA physician suggests a relationship between current disability 
and military service.  A VA examiner indicated that he could not 
provide an opinion without resort to speculation and suggested 
that various factors contributed to the appellant's degenerative 
facet joint disease.  

On review, the etiology of the Veteran's low back disorder may 
never be known with certainty.  Under the benefit-of-the-doubt 
rule, however, for the appellant to prevail there need not be a 
preponderance of the evidence in his favor, but only an 
approximate balance of positive and negative evidence.  In other 
words, the preponderance of the evidence must be against the 
claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Given the evidence set forth above, such a 
conclusion cannot be made in this case.  Thus, resolving 
reasonable doubt in the Veteran's favor, service connection for a 
low back disorder is warranted.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a low back disorder is 
granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


